Order entered July 6, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-21-00423-CV

                   IN RE WANDA BOWLING, RELATOR
          Original Proceeding from the 296th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 296-51274-2015

                                     ORDER
                   Before Justices Schenck, Nowell, and Garcia

      In accordance with this Court’s opinion of this date, this proceeding is

DISMISSED for want of jurisdiction. Relator’s motion for emergency relief is

DENIED without prejudice to refiling a challenge to administrative judge’s denial

of the order in the manner permitted by statue.




                                             /s/   DENNISE GARCIA
                                                   JUSTICE